                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


 LEAGUE OF WOMEN VOTERS OF
 TENNESSEE, et al.

                Plaintiffs,
                                                             Civil No. 3:19-cv-00385
 v.
                                                                JUDGE TRAUGER
 TRE HARGETT, et al.

                Defendants.


                        NOTICE OF WITHDRAWAL AS COUNSEL

        Pursuant to Local Rule 83.01(g), Urja Mittal hereby notifies this Court of her withdrawal

as co-counsel of record for Plaintiffs. The undersigned counsel is leaving the Campaign Legal

Center for a different employment opportunity. Counsel from the Campaign Legal Center,

namely, Danielle Lang, will continue serving as an attorney of record for Plaintiffs.

 Dated: August 2, 2019
                                                  Respectfully submitted,

                                                  /s/ Urja Mittal

                                                  Urja Mittal*
                                                  Campaign Legal Center
                                                  1101 14th Street NW, Suite 400
                                                  Washington, DC 20005
                                                  Tel.: (202) 736-2200
                                                  umittal@campaignlegal.org

                                                  /s/ Thomas H. Castelli
                                                  Thomas H. Castelli, BPR#024849
                                                  Legal Director
                                                  Mandy Strickland Floyd, BPR#031123
                                                  ACLU Foundation of Tennessee
                                                  P.O. Box 120160
                                                  Nashville, TN 37212
                                                  Tel.: 615-320-7142



      Case 3:19-cv-00385 Document 50 Filed 08/02/19 Page 1 of 2 PageID #: 367
                                                    tcastelli@aclu-tn.org
                                                    mfloyd@aclu-tn.org

                                                    Attorney for Plaintiffs
                                                    *admitted pro hac vice

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on August 2,

2019 by operation of the Court’s electronic filing system on the following:

               Janet M. Kleinfelter
               Alexander S. Rieger
               Kelley L. Groover
               Office of the Attorney General and Reporter
               War Memorial Building, 3rd Floor
               P.O. Box 20207
               Nashville, TN 37202
               (615) 741-2408
               janet.kleinfelter@ag.tn.gov
               alex.rieger@ag.tn.gov
               kelley.groover@ag.tn.gov

                                                      /s/ Thomas H. Castelli
                                                      Thomas H. Castelli




                                                2

    Case 3:19-cv-00385 Document 50 Filed 08/02/19 Page 2 of 2 PageID #: 368
